Filed 04/03/19                                        Case 18-20365                                              Doc 107



      1    Evan Livingstone (SBN 252008)
           LAW OFFICE OF EVAN LIVINGSTONE
      2    740 4th St, Ste 215
           Santa Rosa, CA 95404
      3    Phone (707) 206-6570
           Fax (707) 676-9112
      4    Email: evanmlivingstone@gmail.com

      5    Attorney for Debtor: Radhey Shyam and Lilliam Shyam

      6

      7

      8                                UNITED STATES BANKRUPTCY COURT

      9                                  EASTERN DISTRICT OF CALIFORNIA

     10    In re:                                              Case No.          18-20365

     11    RADHEY SHYAM AND LILLIAM SHYAM Chapter                                13

     12             Debtor                                     DEBTOR’S NOTICE OF VOLUNTARY
                                                               CONVERSION FROM CHAPTER 13 TO
     13                                                        CHAPTER 7

     14                                                        Judge:     Hon. Robert S. Bardwil
                                                               Place:     501 I Street, Dept. D
     15                                                                   Sacramento CA 95814

     16    ____________________________________

     17          TO THE COURT, CHAPER 13 TRUSTEE, UNITED STATES TRUSTEE:

     18          Debtors Radhey Shyam and Lilliam Shyam Pursuant to 11 U.S.C. § 1307(a) and Fed. R.

     19    Bankr. P. 1017(f)(3), the Debtor(s) Martha D. St. Pierre requests an order converting this chapter
     20    13 case to one under chapter 7.

     21          As required by Fed. R. Bankr. P. 1019, the Debtor(s) will file separately:

     22          1. A statement of intention, not later than 30 days after entry of the order of conversion or

     23    before the first date set for the meeting of creditors, whichever is earlier;

     24          2. A schedule, including the name and address of each creditor of unpaid debts incurred after

     25    the filing of the petition and before conversion, not later than 14 days after conversion of the

     26    case;
     27          3. A Statement of Current Monthly Income and Means Test Calculation (Official Form

     28    B122A) if required by the court; and

             18-20365 - DEBTOR’S NOTICE OF VOLUNTARY CONVERSION FROM CHAPTER 13 TO CHAPTER 7
Filed 04/03/19                                       Case 18-20365                                                 Doc 107



      1          4. If a plan has been confirmed, a. a schedule of unpaid debts incurred after confirmation but

      2    before conversion and that are not listed in the trustee’s final report, not later than 15 days after

      3    the filing of the trustee’s final report; and b. a schedule of executory contracts and unexpired

      4    leases entered into or assumed after the filing of the petition but before conversion

      5

      6    Dated April 3, 2019                                    /s/Evan Livingstone
                                                                  Evan Livingstone, Attorney for Debtors
      7

      8

      9

     10

     11

     12

     13

     14

     15

     16

     17

     18

     19
     20

     21

     22

     23

     24

     25

     26
     27

     28

             18-20365 - DEBTOR’S NOTICE OF VOLUNTARY CONVERSION FROM CHAPTER 13 TO CHAPTER 7
